SPRAGUE, District Judge.
This is a libel for seamen’s wages on a voyage from Boston to Valparaiso and back. That the services were rendered is not denied. But the defendant insists that deduction should be made for the expenses of the imprisonment of the libellants at Valparaiso. The libel-lants contend that the imprisonment was unlawful, and they present three distinct grounds of illegality: (1) That by the express agreement made at the time they shipped, they were to be discharged at Valparaiso. (2] That the shipping articles do not describe the voyage as required by the laws of the United States, and the master had no right to detain them after arriving at • Valparaiso. (3) That even if the master had a right to detain them, he had no right to imprison them on shore, in a foreign country.
1. What was the contract, when these men shipped at Boston? Six witnesses swear positively that the contract was, that the libellants should be discharged at Valparaiso, and that when the shipping articles were signed, they insisted that an entry of that fact should be made upon them, and that the shipping master then wrote something upon the articles, which he said would show their right to such discharge. Against this there is only one witness, the shipping master himself, who denies that there was any such agreement.
In weighing this testimony, it is to be considered that five of the witnesses for the li-bellants are seamen, having an interest in this question, and swearing for each other; and their testimony is to be closely scrutinized, and received with great caution; but, upon the strictest scrutiny, they have testified with great consistency, with apparent frankness, and more than ordinary intelligence for men of their Class. The other witness for the libellants was a landlord, with whom they boarded at the time they shipped. He may have sympathy for the libellants, but does not appear to have any interest to bias his testimony.
The sole witness for the respondent is his agent, the shipping master. His conduct is in question, and his explanation of an entry made by him, on the shipping articles, is not satisfactory. His testimony would not outweigh that of the landlord alone. But, beside this, there are two circumstances that go to corroborate the testimony of the libel-lants’ witnesses.
The first is, that, after having fully and faithfully performed their duty, until the arrival of the ship at Valparaiso, they at once confidently claimed their discharge, as a matter of right, which being refused, they immediately referred to the shipping articles, then in possession of the master, as showing their right to be discharged. These articles they had never seen after they were signed, and yet instantly -and confidently appealed to them, as decisive in their favor.
The other circumstance is the unusual entry which is found on the articles, upon their production. These articles were prepared by the shipping master for the officers and the rest of the crew, as well as for the libel-lants. In the usual column, against the *622names'of the seamen, were the figures “14,” as their monthly wages, and opposite to their names, in the blank space, was made this entry: “To have $15 per month, if he performs the voyage in the ship and returns to Boston.” That entry is a part of the written contract. It contains a condition, “if he shall perform,” &c.
The decree was affirmed upon appeal. See Snow v. Wope [Case No. 13,149], That any ambiguity, uncertainty or obscurity in the articles, is construed most favorably to the seamen, see Jansen v. The Theodor Heinrich [Id. 7,215]: The Hoghton, 3 Hagg. Adm. 111. As to imprisonment of seamen in foreign gaols, see The Mary [Case No. 17,823]; Gardner v. Bib-bins [Id. 5,222.]
The respondent insists that the contract was absolute. If so, why was this condition written upon the articles? The entry was made by the respondent's agent, in such language as he chose to adopt. It was made for the purpose of satisfying the seamen that they would be discharged at Valparaiso, and if the shipping master did not intend that it should express that right, it was a fraud upon them. He might have made it in language clear and explicit. If he has not done so, but left it ambiguous, the seamen are not to be prejudiced by such ambiguity. Upon the whole evidence, it is satisfactorily shown that the seamen were entitled, by contract, to their discharge at Valparaiso.
2. As to the second ground, viz., the insufficiency of the articles. The description of the voyage is as follows. “From Boston to Valparaiso or other parts of the Pacific Ocean, at and from thence home direct, or via ports in East Indies or Europe.”
This description is not sufficiently definite. It gives to the owner and master of the vessel, such a power over the seamen, as is inconsistent with the provisions of the statutes of the United States, intended for their protection; and, for that reason, the seamen would not have been bound by the articles to a.ny service after arriving at Valparaiso. On both these grounds, therefore, any coercion of the master to compel the performance of duty at Valparaiso was illegal.
3. But even if the seamen had mistaken their right, and were bound to perform duty, the master had no right to send them to a prison on shore, and especially to such a prison. These men merely claimed their discharge, and refused further labor, on the ground of right. They did so peacefully and respectfully; there were no threats or intimations of force; if it was necessary to restrain or imprison them, it should have been done on board of the vessel, as it might have been, without danger, and where they would have been under the eye of .their own officers. In such case, the law does not allow the master to thrust his men into a foreign jail, and there expose them to all the privations, sufferings, and hazards of disease. Upon all these grounds, the imprisonment of the libellants was unlawful, and they cannot be required to pay the expense of such imprisonment.
Decree for the libellants.
After the decision of the above libel for wages, six suits by the libellants against the master, for the unlawful imprisonment were tried, and an opinion was pronounced by the court in favor of the libellants; and, the defendant having stated that he should take an appeal therefrom, the libellants’ counsel said that, as to one of them, he would ask for a decree of only $50, because his client was unable further to litigate, and a decree for that amount only was rendered for that libellant, and an appeal in that case refused. As to the others, the appeal was allowed.